Citation Nr: 0624548	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  99-16 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for claimed multiple 
joint pains, to include as due to an undiagnosed illness.  

2.  Entitlement to an initial compensable rating for the 
service-connected headaches.  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from September 1986 to April 
1993, which included service in Southwest Asia.  He also had 
a prior period of active duty for training while in the Army 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the RO.  
Jurisdiction over the case was transferred at one point to 
the RO in Nashville, Tennessee, but since January 1997 the RO 
in Winston-Salem, North Carolina has processed the appeal.  

During the course of this appeal, the veteran was determined 
by the RO to be incompetent for the purpose of receiving VA 
compensation benefits.  The appellant, who is his spouse, was 
appointed as his fiduciary for VA purposes, and is pursuing 
the appeal in that capacity.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  


REMAND

In an August 1997 rating decision, the RO granted service 
connection for headaches, assigning an initial 10 percent 
evaluation therefor.  

In February 1998, the veteran submitted a Notice of 
Disagreement as to the initial disability rating assigned the 
service-connected headaches.  The RO misconstrued the 
February 1998 statement as concerned with whether service 
connection was warranted for headaches, and informed the 
veteran that the grant of service connection for the disorder 
resolved his claim as to that issue.  

The record shows that a Statement of the Case has not been 
promulgated with respect to the issue of an evaluation in 
excess of 10 percent for the service-connected headaches.  

Although the Board does not have jurisdiction to address the 
merits of the claim, it must be remanded for further 
development by the RO.  Manlincon v. West, 12 Vet. App. 238 
(1999). 

The veteran contends that he has pain affecting multiple 
joints which either originated in service or are otherwise 
related to his service in the Persian Gulf.  

The service medical records are silent for any reference to 
joint pains, except for low back pain, and toe pain secondary 
to an injury.  

The post-service VA treatment records for April 1994 to 
October 2005 show that the veteran attended a Persian Gulf 
Screening examination in August 1994, at which time he 
reported experiencing pain and stiffness of his shoulders, 
knees, and hands since April 1991; he was diagnosed with 
multiple somatic complaints.  

Subsequent treatment records document continued complaints of 
pain in multiple joints, which were at times described as of 
unknown etiology and, at other times, were attributed to 
arthritis or rheumatoid arthritis.  At one point, his pain 
was described as consistent with fibromyalgia, although that 
disorder was not diagnosed.  

The veteran attended a VA general medical examination in 
connection with his claim in April 1995.  He reported 
shoulder pain, and arm and leg soreness.  The examination was 
negative for abnormality.  

The veteran attended a second VA general medical examination 
in December 1995, but the physical examination was limited to 
the lower spine.  

The record shows that the veteran has not been afforded a VA 
examination in connection with his claim since December 1995.  

Given that the veteran, since December 1995, has demonstrated 
joint pain on several occasions, and as it remains unclear 
whether his joint pain represents a diagnosed disorder, or is 
instead a manifestation of an undiagnosed illness, the Board 
is of the opinion that further VA examination is warranted.  

In addition, it appears from the record that the veteran at 
one point applied for disability benefits from the Social 
Security Administration (SSA).  The decision of the SSA, as 
well as the medical records on which the decision was based, 
are potentially relevant to this appeal and should be 
obtained.  

The Board lastly notes that the appellant contends the 
veteran attended a Persian Gulf Health Registry examination 
in August or September of 1993 at the Ashville, North 
Carolina, VA Medical Center (VAMC).  

While the report of the referenced examination is not on 
file, the Board points out that she likely is referring to 
the August 1994 Persian Gulf Screening examination conducted 
at the same facility.  

In any event, on remand, the RO should attempt to obtain from 
the Asheville VAMC any Persian Gulf Registry examinations 
conducted in 1993.  

Accordingly, for these reasons, the case is REMANDED to RO 
for the following actions:

1.  The RO should take all indicated 
action to issue a Statement of the Case 
to the appellant, the veteran and the 
representative addressing the issue of a 
rating in excess of 10 percent for 
service-connected headaches.  The 
appellant, the veteran, and the 
representative should be clearly advised 
of the need to file a timely substantive 
appeal with respect to the August 1997 
rating decision.  If a timely Substantive 
Appeal is thereafter submitted with 
respect to this issue, the RO should 
undertake any other indicated 
development.  If, and only if, a timely 
appeal has been perfected, this issue 
should be certified on appeal to the 
Board for the purpose of appellate 
review.  

2.  The RO should take appropriate steps 
in order to attempt to obtain, from the 
Asheville, North Carolina VAMC, the 
report of any Persian Gulf examination 
for the veteran conducted in 1993.  If no 
such report is available, this should be 
documented in the record.  

3.  The RO should take appropriate steps 
to attempt to obtain a copy of any SSA 
decision awarding or denying the veteran 
disability benefits, a copy of the 
medical records upon which the award or 
denial was based, and a copy of the 
records associated with any subsequent 
disability determinations by the SSA.  

4.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
to determine the nature, extent and 
likely etiology of the veteran's claimed 
multiple joint pains.  The claims 
folders, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  

If the examination results in a clinical 
diagnosis of any disorder associated with 
the veteran's claimed multiple joint 
pains, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any such disorder 
originated during the veteran's active 
duty or is otherwise etiologically 
related to service.  

If such a diagnosis can not be rendered, 
the examiner should nevertheless identify 
all signs and symptoms of any currently 
present joint pain disorder, and include 
a discussion concerning the duration of 
the disorder.  The rationale for all 
opinions expressed should also be 
provided.  

5.  The RO must then readjudicate the 
issue of service connection.  If any 
benefit sought on appeal is not granted 
to the satisfaction of the appellant or 
veteran, the RO must issue the appellant, 
the veteran and the representative a 
Supplemental Statement of the Case 
(SSOC).  The appellant, the veteran, and 
the representative should be given an 
opportunity to respond to the 
Supplemental Statement of the Case as set 
forth in 38 U.S.C.A. § 5103(b) (West 
2002).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant or veteran until notified by the RO.  

The appellant and veteran have the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  



